Citation Nr: 1732222	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  09-27 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, to include bilateral detached retinas, legal blindness, glaucoma, high myopia and cataracts. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Appellant had active duty for training (ACDUTRA) from January 1975 to April 1975, as well as additional periods of Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the claim was subsequently transferred to the RO in Denver, Colorado.

The Appellant testified before the undersigned Acting Veterans Law Judge at a Board videoconference hearing in October 2012.  A transcript of this proceeding has been associated with the claims file.

This case was previously remanded by the Board in April 2014 and January 2016 for further development. .  


FINDINGS OF FACT

1.  The Appellant's excessive high myopia (also known as excessive refractive error) is a congenital condition, and was not aggravated beyond its natural progression as a result of his military service.

2.  The Appellant's bilateral eye disorder, to include retinal detachment, glaucoma and cataracts, was not incurred in or aggravated by his military service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral eye disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Appellant in this case nor his representative has referred to any deficiencies in either VA's duty to notify or to assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Additionally, the Board finds that the development requested in the January 2016 remand has been accomplished. In this regard, in that remand, the RO was instructed to provide the Appellant's claims file to the examiner who conducted the June 2015 examination for an addendum report addressing glaucoma and cataracts.  If that examiner found a possible link between such conditions and the Appellant's service, the RO was instructed to search for more detailed records concerning the dates of the Appellant's service.  In a July 2016 opinion, the examiner found no such link.  Therefore, no further records are necessary and the Board finds that there has been substantial compliance with the instructions of its January 2016 remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand). 




Legal Criteria

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable. 38 C.F.R. § 3.1 (d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a). 

ACDUTRA includes full-time duty performed by members of the ARNG of any State or the Reserves. 38 C.F.R. § 3.6 (c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the ARNG of any State.  38 C.F.R. § 3.6 (d).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A congenital defect is not subject to service connection as it is not a disease or injury within the meaning of applicable legislation.  38 C.F.R. § 3.303 (c).  However, a congenital defect can be subject to superimposed disease or injury; if such a superimposed disease or injury occurs during military service, then service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).  The terms "disease" and "defects" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" is defined as structural or inherent abnormalities or conditions that are more or less stationary in nature.  Id. 

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Appellant asserts that his military service aggravated his pre-existing excessive refractive error.  He also contends that his current eye disabilities-bilateral detached retinas, glaucoma, high myopia, cataracts and blindness-are a result of his military service.  Specifically, the Appellant explained that his use of combat arms while in the military caused trauma to his eyes, resulting in his current disabilities.  In the alternative, he contends that he was exposed to smoke in a January 1975 fire at a barracks in Fort Sam Houston, Texas.  The Appellant has also asserted that his excessive refractive error, diagnosed at entrance to service, was incorrectly identified and was actually detached retinas.

The Appellant's pre-service treatment records include a March 1972 report of medical history, in which he reported wearing glasses or contact lenses, but denied eye trouble.  In May 1972, he sought-and was granted-a waiver for the medical defect of excessive refractive error.  An October 1974 enlistment examination showed normal eyes but also noted defective vision.  The Appellant was shown to have distance vision in his right eye in excess of 20/400 and in his left eye of 20/400.  A notation on the entrance examination indicated that excessive refractive error existed, and that there had been a waiver granted.  

In the enlistment examination report, the service examiner also provided a "PULHES" medical profile.  The PULHES medical profile system is designed to reflect the overall physical and psychiatric condition of an individual on a scale of one (high level of fitness) to four (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "E" is indicative of the "eyes."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  After examination, the service examiner noted that the Appellant's PUHLES profile for the "E" category at entrance was a "three," indicating some deficiency in the Appellant's eyes.  In the Appellant's contemporaneous report of medical history, he answered "no" to eye trouble and indicated that he wore glasses or contact lenses.

In his July 2009 substantive appeal, the Appellant claimed that his excessive refractive error condition, which was noted in an October 1974 examination and for which he was granted a medical waiver, was actually detached retinas that pre-dated his military service and were aggravated by same. 

In an undated letter consisting of a single line, a Dr. G.A.F. determined that the Appellant had at least a 50 percent chance that "any pre-existing or pre-service disabilities were worsened and/or aggravated by his service connected duties for his retinal detachment [sic]." 

In an October 2012 letter, Dr. E.E.B., the Appellant's longtime ophthalmologist, indicated that the Appellant had a history of bilateral retinal detachments, due to high myopia.  Dr. E.E.B. determined that it is known that physical activity can cause redetachments or worsen an existing detachment.  He concluded that it was unlikely that a 1975 incident would cause a 2007 redetachment. 

In September 2014, the Appellant's physician, Dr. A.M., authored a letter in which she opined that it was her professional opinion that the Appellant had at least a 50 percent chance that "any pre-existing or pre-service disabilities were worsened and/or aggravated by his service connected duties for his retinal detachment [sic]."

In an October 2014 letter, Dr. E.E.B. indicated that the Appellant had a history of progressive high myopia, lattice degeneration, and retinal detachments in both eyes, as well as severe primary open-angle glaucoma, bilaterally.  Dr. E.E.B. indicated that the Appellant told him he was having retinal problems at the time he began his military service and, per his recollection, he believed he had pre-existing retinal detachments at that time.  The doctor stated that he did not have records to review, nor did he examine the Appellant at the time of his military service, but he found that it was extremely likely that the Appellant had progressive high myopia and lattice degeneration at that time, as such conditions typically develop in a person's teens or twenties. 

Dr. E.E.B. explained that lattice degeneration would cause peripheral retinal holes and breaks, visible on detailed examination, which could account for the Appellant's belief that he had been told he had "detachments" prior to service.  Progressive high myopia and lattice degeneration are associated with a much higher than average risk of retinal detachment, which can be precipitated or worsened by physical activity.  Dr. E.E.B. also concluded that, unless there had been trauma to the Appellant's eyes, his military service would not have contributed significantly to his subsequent development of glaucoma. 

In June 2015, the Appellant underwent a VA eye examination.  At that time, the VA ophthalmologist diagnosed the Appellant with retinal detachment of the left eye, pseudophakia of each eye, and glaucoma in each eye.  The ophthalmologist noted that the Appellant had a history of a high myopic refractive error since childhood and was noted to have a retinal detachment in his left eye in 2007 which was successfully treated.  Glaucoma was subsequently noted and the Appellant was being treated that condition.  In addition, cataract extraction was performed several years after the retinal detachment was noted.

After a review of the file, to include the Appellant's available pre-service treatment records and the letters provided by his private doctors, the examiner concluded that the Appellant's excessive refractive error (characterized as high myopia) was a congenital condition that existed prior to service.  He then addressed retinal detachment, glaucoma and lattice degeneration, finding that high myopia is a condition that is known to progress as a patient ages and has a higher than normal incidence of retinal detachment and glaucoma than in the general population.

The VA ophthalmologist noted that trauma is associated with a higher incidence of retinal detachment in patients with excessive high myopia, but the Appellant reported only mild blunt trauma, which was not the sort of trauma that caused retinal detachments.  Had the Appellant experienced such, his retinal detachments would not have taken many years to develop; rather, they would have happened shortly after the in-service trauma. 

The VA ophthalmologist also addressed the Appellant's contention that the exercise performed in basic training caused his retinal detachment.  He concluded that, while physical exercise can caused an increased incident of retinal detachment in patients with excessive high myopia, such retinal detachment would have occurred within days, not decades, of the exercise.  As the Appellant's detachments were first diagnosed in 2007, in-service physical exercise was not their cause.  

As for the Appellant's assertions that he was experiencing retinal detachments prior to his entry to service, the VA ophthalmologist indicated that he agreed with Dr. E.E.B. that the Appellant likely experienced lattice degeneration and not true retinal detachment prior to service.  In support of this conclusion, he explained that the Appellant's refractive error, as measured in service, was of such severity that a waiver was required-and, in this case, granted.  Had the Appellant been experiencing retinal detachment at his time of entry to service, he would have required treatment, and a waiver would not have been given. 

Ultimately, in addition to his conclusion that the Appellant's eye disabilities were not caused by his military experience, the examiner also concluded that the  pre-existing congenital condition was not aggravated by the Appellant' military service, because there was a long period of time between the Appellant's military service and the time of his retinal detachment. 

In January 2016, the Board found that the Appellant's diagnoses of glaucoma and cataracts were inadequately addressed by the June 2015 VA ophthalmologist, and returned the file to him for additional discussion.  

In a July 2016 addendum opinion, the doctor indicated that the Appellant did not develop glaucoma or cataracts until years after his in-service exposure to smoke and tear gas.  He explained that smoke and tear gas do not cause cataracts or glaucoma-rather, they cause corneal irritation and, occasionally, a corneal abrasion.  The Appellant had no residual corneal problems.

The Appellant had been diagnosed glaucoma in each eye, and a retinal detachment in his left eye, which ruled out retinal detachment as a cause of the glaucoma.  There was no history of head trauma, only physical exercise.  Even if there was a history of trauma, it would have to be severe in nature and would be an angle recession type of glaucoma, not seen here.  Instead, glaucoma was diagnosed when the Appellant was approximately 55 years old, which is the usual age for such glaucoma to be diagnosed. 

As for the Appellant's cataracts, the Appellant's cataracts were first extracted in 2009 and 2010, which was years after service and, at age 57 or 58 years old, within the age range for age-related cataracts to develop.

The risk of developing glaucoma and cataracts increases with age, the VA ophthalmologist opined, and it was well known that glaucoma and cataracts are often first noted in patients older than 50 years of age.  He concluded, based on the fact that the Appellant had age-related glaucoma and cataracts, that his eye disabilities were not due to, or aggravated by any incident in, his military service.

      A. Refractive Error

Based upon the evidence of record, the Board finds that service connection is not warranted for the Appellant's excessive refractive error condition.  In this regard, the preponderance of the evidence weighs against finding that the Appellant's congenital defect of excessive refractive error was subject to a superimposed disease or injury that resulted in additional disability.  Significantly, the June 2015 VA examiner determined that the Appellant's excessive refractive error was a congenital defect and, based on review of the medical evidence, examining the Appellant and taking a thorough medical history, he determined that the Appellant's congenital condition was not aggravated by his military service.  In support of the conclusion, the examiner explained that there was an extensive period of time between military service and the development of additional eye disabilities. 

The Board accords great weight to the VA examiner's opinion as such was predicated on an interview with the Appellant; a review of the record, to include his service treatment records; and an examination with relevant testing.  Moreover, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Appellant, and provided a complete rationale, relying on and citing to the records reviewed.  Furthermore, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In contrast, the only evidence of record that addresses an aggravation of the Appellant's congenital excessive refractive error by his military service are the undated letter from Dr. G.A.F., whose relationship to the Appellant is not explained, and the September 2014 letter from Dr. A.M., the Appellant's physician.  The letters, which are identical in wording, indicate that any pre-existing or pre-service disabilities "were worsened and/or aggravated by his service-connected duties for his retinal detachment [sic]."  The Board affords these letters no probative weight, as they fail to identify with any specificity what disabilities they are addressing, and lack any explanation or rationale as to why such disabilities were worsened or aggravated by military service.  Id.  Thus, the weight of the probative evidence is against a finding of service connection for the Appellant's excessive refractive error. 

Therefore, the Board finds that service connection for refractive error must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Appellant's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

      B. Other Eye Disabilities

Likewise, the Board finds that service connection is not warranted for any of the Appellant's remaining eye disabilities, to include bilateral detached retinas, glaucoma, cataracts, and blindness, as the probative medical opinions of record preponderate against the claim.

To that end, the Board affords great probative weight to the findings of the June 2015 VA ophthalmologist, both in his original examination report and the July 2016 addendum.  Following review of the file and an examination of the Appellant, the ophthalmologist concluded that the Appellant's eye disabilities were not caused by his military experience.  In support of such, he explained in great detail why the Appellant's retinal detachments, which occurred many years after service, were not caused by in-service trauma.  He addressed the Appellant's assertion that in-service exercise caused the detachments, explaining that such detachment would have occurred immediately.  He also addressed the Appellant's contentions that his excessive refractive error was, in fact, misdiagnosed retinal detachment.  The ophthalmologist indicated that, based on the type of waiver the Appellant received in service, he did not have retinal detachment, which was a more serious type of eye condition for which no waiver would have been granted.  The Board notes that, as to these disabilities, the ophthalmologist offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves, supra; Stefl, supra.  

In his July 2016 addendum opinion, the same VA ophthalmologist addressed the Appellant's contentions that his glaucoma and cataracts were caused by the in-service fire, tear gas exposure or, in the alternative, in-service head trauma.  The ophthalmologist explained in detail that smoke and tear gas did not cause cataracts or glaucoma-rather, exposure to such would cause corneal problems that the Appellant did not have.  In addition, the ophthalmologist explained that the type of glaucoma the Appellant experienced was due to his age.  He also explained why the Appellant's cataracts were also age-related, and not related to his military service.  Again, the Board affords much probative weight to this opinion, as it contains clear conclusions with supporting data as well as reasoned medical explanations.  Id. 

On the other hand, as noted above, the Board affords no probative weight to the undated letter from Dr. G.A.F. and the September 2014 letter from Dr. A.M., as neither contains any reasoning or rationale for their identical conclusions.  Id. 

The Board also declines to give much probative weight to Dr. E.E.B.'s October 2012 and October 2014 letters, as neither letter contains a conclusion addressing the nexus, if any, between the Appellant's military service and his eye disabilities.  While the doctor determined in the 2012 letter that it was unlikely that an incident in 1975 would cause retinal detachment in 2007, he did not explain why.  In his 2014 letter, he described the Appellant's risk factors for retinal detachment, but did not address whether or not such a condition was caused by the Appellant's military service.  And, as described in the Board's January 2016 remand, Dr. E.E.B. explained that, without trauma to the Appellant's eyes, there would be no link between his military service and his subsequent glaucoma.  No support was offered for this conclusion.  

Factors for assessing the probative value of a medical opinion include the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  Here, Dr. E.E.D. did not have access to the Appellant's claims file nor did he provide a basis or explanation for his stated opinions.  In addition, his conclusions did not adequately address any nexus between the Appellant's military service and his eye disabilities.  Accordingly, his letters are afforded little, if any, probative weight.  Therefore, based on the probative evidence of record, the Appellant's claim must be denied. 

      C. Other considerations

As for any direct assertions by the Appellant that there exists a medical relationship between his bilateral eye disorder and his military service, to include any contentions that his congenital excessive refractive error was misdiagnosed, or aggravated, by service, the Board finds that such assertions provide no persuasive evidence in support of the claim.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.

The matter of the etiology of a disability here at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Appellant is not shown to be other than a layperson without the appropriate training and expertise, he is not competent to render a probative opinion as to the medical matter upon which this claim turns.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau, supra.  Here, the matter of whether the Appellant's current bilateral eye disability is etiologically related to his military service, is not a matter within the realm of knowledge of a layperson; rather, such is a complex question that requires education, training and expertise.  Id.  Hence, the lay assertions in this regard have no probative value.  

For these reasons, the claim for service connection for a bilateral eye disorder, to include bilateral detached retinas, legal blindness, glaucoma, high myopia and cataracts, must be denied.  In reaching its conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.
      
      
ORDER

Service connection for a bilateral eye disorder, to include bilateral detached retinas, legal blindness, glaucoma, high myopia and cataracts, is denied.




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


